IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GORDON M. BUTLER, JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1371

DAVID BEHRINGER,
KATHLEEN BEHRINGER,
AND ANTHONY GROVES
SHIPPING, INC., A FLORIDA
CORPORATION,

      Appellees.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

William W. Kurtz, Jr. and Kristopher D. Robinson of Robinson Collins, P.L.,
Jacksonville, for Appellant.

Jeffrey B. Shalek and Gary S. Phillips of Phillips, Cantor & Shalek, P.A.,
Hollywood, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.